Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Araki (EP 2026517A1, cited by applicant) discloses a communication quality deterioration prediction system comprising: a first prediction unit that predicts, by using a first learning model, the amount of future communication quality deterioration or the presence or absence of occurrence of future communication quality deterioration in a communication section between one communication device and another communication device communicably connected to the one communication device, wherein the first learning model is generated based on first attributes that relates to a cause of communication quality deterioration in the communication section (see paragraphs [0034]-[0036]), and a determination unit that determines the amount of future communication quality deterioration or the presence or absence of occurrence of future communication quality deterioration regarding the one communication device based on a prediction result of the first prediction unit (see paragraphs [0037]-[0038]).
Lundqvist (US 2018/0242191) discloses a communication quality prediction system comprising: a first prediction unit that predicts, by using a first learning model, the amount of future communication quality Cpred (see paragraph [0116]), a second prediction unit that predicts, by using a second learning model, the amount of future communication quality Qpred (see paragraph [0116]), a determination unit that determines the amount of future communication quality based on a prediction result of the first prediction unit and a prediction result of the second prediction unit (see paragraph [0117]).
Regarding independent claim 1, the prior art of record fail to disclose a second prediction unit that predicts, by using a second learning model, the amount of future communication quality deterioration or the presence or absence of occurrence of future communication quality deterioration outside the communication section regarding the one communication device, wherein the second learning model is generated based on second attributes that relates to a cause of communication quality deterioration outside the communication section regarding the one communication device; and a determination unit that determines the amount of future communication quality deterioration or the presence or absence of occurrence of future communication quality deterioration regarding the one communication device based on a prediction result of the first prediction unit and a prediction result of the second prediction unit.
As to independent claims 7, 9, dependent claims 2-6, 8, and 10, they are allowed for similar reasons with respect to independent claim 1 as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/Primary Examiner, Art Unit 2646